Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levinshtein et al. (US PGPUB 20180137651) in view of Liu et al. (US PGPUB 20200082209).
computer-implemented method of augmented reality for augmenting a video flux of a real scene including a real object (Levinshtein, abstract and [0008]), the method comprising:
capturing the video flux with a video camera (Levinshtein, [0098], where image frames that are part of a video sequence are captured);
extracting, from the video flux, one or more 2D images each representing the real object (Levinshtein, [0098], where image frames from a video sequence of the object are processed);
obtaining a 3D model representing the real object (Levinshtein, [0132]-[0133], where a CAD mode/3D model is used and “The template is defined as data in which coordinate values of points (2D model points) included in a contour representing an exterior of a 2D model obtained by projecting the 3D model onto a virtual plane on the basis of a virtual specific view (viewpoint), 3D model points obtained by converting the 2D model points into points in an 3D model coordinate system on the basis of the specific view, and the specific view are correlated with each other”);
determining a pose of the 3D model relative to the video flux among candidate poses, the determining rewarding, for at least one 2D image and for each given candidate pose, mutual information representing a mutual dependence between:  a virtual 2D rendering of the 3D model with (Levinshtein, Fig. 4 and [0071] discusses the generation of pose templates from 2D projections of the 3D model at various poses; “ a 2D projection 400 of the aligned 3D CAD model 402 is created and the template 404 is taken as a tight bounding box around the projection of the CAD model 402. Each template 404 includes a plurality of 2D contour points 406 (sometimes referred to as model contour points) that represent a 2D contour (formed by connecting the 2D contour points) of the object in the training pose of that template”; templates are created for poses separated by ten degrees; the pose ; and
augmenting the video flux based on the pose (Levinshtein, [0008] and [0091], where the accurate pose determination is used to augment the object in the scene).
Levinshtein doesn’t specifically disclose associating a specific value for each candidate pose in the image.  However Liu discloses rewarding, for at least one 2D image and for each given candidate pose, mutual information representing a mutual dependence between:  a virtual 2D rendering of the 3D model with a value of the given candidate pose for the at least one 2D image, and the at least one 2D image (Liu, Fig. 2A, [0072], and [0085], where a score is determined based on the similarity of each of several poses, and potential poses exceeding the score threshold are stored for subsequent refinement).
Levinshtein and Liu are analogous since both of them are dealing with the tracking of an object’s pose in a 2D image using a virtual 3D model of the object. Levinshtein provides a way of testing the silhouette of a set of sample poses to determine their potential location in an image. Liu provided a way of testing a set of sample poses, and for those that exceed a score threshold, performing further refinement on testing them. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the scoring taught by Liu into the modified invention of Levinshtein such that the system will be able to save time by eliminating poses for further testing that do not exceed a threshold (Liu, [0024]-[0025]).

As per claim 2, claim 1 is incorporated and Levinshtein in view of Liu discloses wherein the one or more 2D images include several 2D images each corresponding to a respective frame of the video flux (Levinshtein, [0098], “the image frames are consecutive image frames in a video sequence (also referred to as the image data stream), feature points , 
the determining rewarding the mutual information for each 2D image of the several 2D images (Levinshtein, [0098], where each frame is processed to determine the object’s location).

As per claim 3, claim 1 is incorporated and Levinshtein in view of Liu discloses wherein the determining includes optimizing an objective function which includes terms, each term rewarding the mutual information for a respective 2D image of the several 2D images (Levinshtein, [0109], where the cost function at Equation (5) is minimized; “cost function” maps to an objective function; the objective function is the sum of terms for corner (Pi and pi) and edge (Ei and ei) correspondences).

As per claim 4, claim 3 is incorporated and Levinshtein in view of Liu discloses wherein the objective function is a sum of the terms (Levinshtein, [0109], where the cost function at Equation (5) is minimized; “cost function” maps to an objective function; the objective function is the sum of terms for corner (Pi and pi) and edge (Ei and ei) correspondences).

As per claim 5, claim 4 is incorporated and Levinshtein in view of Liu discloses wherein each term is equal to the mutual information for the respective 2D image (Levinshtein, [0110], equation (5): 

    PNG
    media_image1.png
    44
    596
    media_image1.png
    Greyscale
,
“The first term in equation ( 5 ) is the sum of robust
.

As per claim 9, claim 2 is incorporated and Levinshtein in view of Liu discloses wherein the determining further rewards a match between a projection of 3D edges of the 3D model and 2D edges in at least one 2D image (Levinshtein, Figs. 4, 9B, [0069] and [0071[, where a contour of the 3D object is matched with the 3D object in the image; and [0133], “The template is defined as data in which, with respect to a three-dimensional model stored in the 3D model storage portion 1107, coordinate values of points (2D model points) included in a contour line representing an exterior of a 2D model obtained by projecting the 3D model or 3D primitive onto a virtual plane”); and
further includes a refinement performing said rewarding of the match (Levinshtein,  Fig. 12C and [0142], where the pose is refined).

As per claim 10, claim 9 is incorporated and Levinshtein in view of Liu discloses wherein, for each respective image of the at least one 2D image, the 3D edges form a silhouette of the 3D model in the respective image (Levinshtein, Figs. 4 and 9B).





As per claim 14, claim 13 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 15, claim 14 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 16, claim 15 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 17, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor and memory which are disclosed by Levinshtein at [0011], [0013], and [0155]), thus they are rejected on similar grounds.

As per claim 18, claim 17 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 19, claim 18 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 20, claim 19 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Levinshtein et al. (US PGPUB 20180137651) in view of Liu et al. (US PGPUB 20200082209) and in further view of Zubizarreta et al. (NPL “A framework for augmented reality guidance in industry”).
As per claim 6, claim 3 is incorporated and Levinshtein in view of Liu doesn’t disclose but Zubizarreta discloses wherein:  the optimizing includes:  obtaining a number N of starting poses, where N>1 (Zubizarreta, Fig. 3 and Section 3.1, where a set of virtual images of the 3D model is taken; this image is reduced to a template which contains the visible geometry and template edges and these templates are stored in a hash table); and
running N times a non-differentiable iterative optimization algorithm on the objective function, each time starting from a respective one of the starting poses and outputting a respective resulting pose (Zubizarreta, Fig. 4 and Section 3.2, where template matching is performed for each of the templates generated for the starting poses so the best match can be determined; and p. 4100, second column, where Equation (4) maps to the objective function used to evaluate each template); and
the determining includes: computing the pose based on one of the N resulting poses (Zubizarreta, Fig. 4 and p. 4100, Equation (4)).
Levinshtein in view of Liu and Zubizarreta are analogous since both of them are dealing with the tracking of an object’s pose in a 2D image using a virtual 3D model of the object. Levinshtein in view of Liu provides a way of testing the silhouette of a set of sample poses to determine their potential location in an image. Zubizarreta provides a way of detecting an object in an image using chamfer mapping and circle/ellipse detection and an objective function. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the performance of calculations of a set of template images taught by Zubizarreta into the modified invention of Levinshtein in view of Liu such that the system will be able to use a current state-of-the-art chamfer matching .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Levinshtein et al. (US PGPUB 20180137651) in view of Liu et al. (US PGPUB 20200082209) and in further view of Janko et al. (NPL “Photo-Consistency Based Registration of an Uncalibrated Image Pair to a 3D Surface Model Using Genetic Algorithm”).
As per claim 7, claim 2 is incorporated and Levinshtein in view of Liu doesn’t disclose but Janko discloses wherein the determining further rewards a photo-consistency between projections on the several 2D images of one or more points of the 3D model (Janko, abstract and Section 2.1, where photo-consistency is used to precisely register photos taken from two uncalibrated cameras with a 3D object having a triangulated model).
Levinshtein in view of Liu and Janko are analogous since both of them are dealing with the tracking of an object’s pose in a 2D image using a virtual 3D model of the object. Levinshtein in view of Liu provides a way of testing the silhouette of a set of sample poses to determine their potential location in an image. Janko provides a way of determining photo-consistency between two images when registering them to a 3D model of an object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of photo-consistency taught by Janko into the modified invention of Levinshtein in view of Liu such that the system will be able to give the user the freedom of taking pictures of an object using a conventional digital camera from arbitrary positions (Janko, abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Levinshtein et al. (US PGPUB 20180137651) in view of Liu et al. (US PGPUB 20200082209) and in further view of “Photo-Consistency Based Registration of an Uncalibrated Image Pair to a 3D Surface Model Using Genetic Algorithm”).
As per claim 8, claim 6 is incorporated and Levinshtein in view of Liu doesn’t disclose but Zubizarreta discloses within the computing, a pruning that performs rewarding of mutual information and outputs the one of the N resulting poses, and/or after optimizing, a refinement that performs said rewarding of the photo-consistency (Zubizarreta, Fig. 4, where the center vertical line of photos shows four potential poses based on the ellipse/circle calculation, then on the right, the final correct pose is determined via optimization of the border with the object edges (with the green box around it).
Levinshtein in view of Liu and Zubizarreta doesn’t disclose but Janko discloses rewarding of photo-consistency via a cost function (Janko, abstract, Figure 1, and Section 2.1, where the cost function rewards photo-consistency when registering images).
Levinshtein in view of Liu and Zubizarreta and Janko are analogous since both of them are dealing with the tracking of an object’s pose in a 2D image using a virtual 3D model of the object. Levinshtein in view of Liu and Zubizarreta provides a way of testing the silhouette of a set of sample poses to determine their potential location in an image. Janko provides a way of determining photo-consistency between two images when registering them to a 3D model of an object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of photo-consistency taught by Janko into the modified invention of Levinshtein in view of Liu and Zubizarreta such that the system will be able to give the user the freedom of taking pictures of an object using a conventional digital camera from arbitrary positions (Janko, abstract)..

s 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Levinshtein et al. (US PGPUB 20180137651) in view of Liu et al. (US PGPUB 20200082209) and in further view of Bay et al. (NPL “Wide-Baseline Stereo Matching with Line Segments”).
As per claim 11, claim 1 is incorporated and Levinshtein in view of Liu doesn’t disclose but Bay discloses wherein the mutual information is mutual information between:  a first variable extracted from the virtual 2D rendering, and a second variable extracted from the at least one 2D image (Levinshtein, [0133], “The template is defined as data in which, with respect to a three-dimensional model stored in the 3D model storage portion 1107, coordinate values of points (2D model points) included in a contour line representing an exterior of a 2D model obtained by projecting the 3D model or 3D primitive onto a virtual plane” and [0069] and [0071], where the template is matched to the image frame; the template maps to the first variable extracted from the virtual 2D rendering, and the image frame maps to the second variable),
the first variable and the second variable representing a distribution on a pixel value range (Bay, Section 1, step 3, where color histogram-based matching is performed to get initial candidate matches after the line segments are extracted).
Levinshtein in view of Liu and Bay are analogous since both of them are dealing with the tracking of an object’s pose in a 2D image using a virtual 3D model of the object. Levinshtein in view of Liu provides a way of testing the silhouette of a set of sample poses to determine their potential location in an image. Bay provides a way of image matching using both model edges and color histograms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of color histograms taught by Bay into the modified invention of Levinshtein in view of Liu such that the system will be able to perform image matching without prior knowledge of the epipolar geometry and in a wider range of scenes (Bay, Section 1).

As per claim 12, claim 11 is incorporated and Levinshtein in view of Liu doesn’t disclose but Bay discloses wherein the distribution on the pixel value range is a count of pixels having a value that belongs to one of predetermined sub-ranges (Bay, Section 1, step 3, where color histogram-based matching is performed to get initial candidate matches after the line segments are extracted; histograms map to using a count of pixels having values that belong to sub-ranges).
See claim 11 rejection for reason to combine.

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619